Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument 
The response filed on 10/14/22 has been entered. 

Applicant’s arguments filed 10/14/22 have been fully considered but they are not deemed to be persuasive.

Claims 1, 5, 7-10 and 21-31 are pending in this office action.

The rejection of claims 1 and 5-10 are withdrawn based on Applicant’s argument found persuasive. 
		
Claims 1, 5, 7 10 and 21-30, under 35 USC 101 is  withdrawn based on Applicant’s argument found persuasive. 
				
Claim Rejections - 35 USC § 103 Necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1, 5, 7 10 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legangneux (WO 2010/072703), Applicant’s IDS and Kirchheiner et al. (Biochimica et Biophysica Acta 1770 (2007) 489-494) and further in view of Kitzmiller et al. (Cleveland Clinic J. of Medicine, 78(4) 2011) and Juran et al. (Clinical Gastroenterology and Hepatology, 2006; 4: 822-830).
With regards to instant claim 1, Legangneux teaches treating multiple sclerosis with siponimod (see claim 11), a method of dosing for the treatment of sclerosis, example multiple sclerosis (see pg 1,3rd paragraph and claim 2 and 15, last paragraph, as required by instant claim 9-10, 30-31) at a dose ranging from lower than the standard dose daily dosage, up to the standard daily dosage of said SI P receptor modulator, see claim 1 and multiple teachings throughout the reference wherein the dosage is from 1-10 (see pg 15, lines 1-5, as required by instant claims 7-8, 21-23, 25-29. Legangneux also teaches the need to reduce any potential negative side effects of the compounds (SIP) modulator therapy (negative chronotropic side effects, i.e., cardiac rhythm), while maintaining the ability to administer an adequate dosage in order to treat or prevent the diseases for which the compound is administered, see page 2, 3rd full paragraph. Additionally, teaches a method assessing appropriate dosing of Compound A i.e., siponimod by monitoring physical examinations, vital signs and body measurements, 12-lead ECG evaluations, standard clinical laboratory evaluations, hematology, blood chemistry, urinalysis, adverse event and serious adverse event monitoring, see page 26 of Example 1, 2nd paragraph. Legangneux also teaches that doses were titrated based on cardiac data (Holter-ECG data) and heart rate to determine optimal dosing, see pages 26-28. With regards to instant claims 7-8 Legangneux teaches dosing of Compound A, starting at 0.25 mg and ending at 10 mg, see Example 1, Table 1. Further WO ‘703 teaches a standard dosing broadly claimed from 0.1 mg to 25mg, specifically from about 1 mg to about 3 mg, (see pg 16, 2nd and 3rd paragraphs). With regards to instant claims 9-10 Legangneux teaches the treatment of multiple sclerosis, for example relapse remitting multiple sclerosis (RRMS) or primary progressive multiple sclerosis (PPMS), e.g. for patients suffering from RRMS, see page 15, last paragraph
However, Legangneux fails to teach the need to adjust dosing to sub-standard therapeutic dosing in the case of any adverse effects (including based on standard clinical laboratory evaluations), and does not specifically teach determining if the patient has a poor metabolizer genotype.
Kirchheiner teaches that pharmacogenetic polymorphisms are known affecting biotransformation and clinical outcomes, see abstract. Kirchheiner teaches that consequences which arise from genotyping might be: adjustment of dose according to genotype, choice of therapeutic strategy or even choice of drug, see abstract. The examiner notes that Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3 (as required by instant claims 5 and 6, see pg 492, col. 1-2).  Additionally, Kirchheiner teaches that CYP2C9 polymorphism plays a role in the role of using anti-inflammatory drugs (NSAIDS) of varying differing mechanisms of action, that are at least partially metabolized by CYP2C9, see page 492, column 2. Kirchheiner teaches that there were significant inter-genotypic differences in the pharmacokinetics of varying anti-inflammatory drugs (the NSAIDS celecoxib and others listed) which could be translated into dose recommendations based upon CYP2C9 genotype, Id. Additionally, Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3,(as required by instant claims 5 and 6, see page 492, cols. 1-2.)
 Kitzmiller et al. teach with regards to instant claims 5, that pharmacogenomic testing is relevance in medical practice of why drugs work in some patients but not in others as many drugs do not work as well as expected, whereas in other patients they cause toxic effects. For example, S-warfarin is metabolized by CYP2C9.  Additionally, Carriers of the allelic variants CYP2C9*2 and CYP2C9*3 (which have point mutations in exons 3 and 7 of CYP2C9, respectively), have less capacity. Compared with those who are homozygous for the wild-type gene, homozygous carriers of CYP2C9*3 clear S-warfarin at a rate that is 90% lower, and those with the CYP2C9*1/*3, CYP2C9*1/*2, CYP2C9*2/*2, or CYP2C9*2/*3 genotypes clear it at a rate 50% to 75% lower. A meta-analysis of 12 studies found that the CYP2C9 genotype accounted for 12% of the interindividual variability of warfarin dose requirements. It is taught that expected therapeutic warfarin doses based on CYP2C9 and VKORC1 genotypes, which can be used when choosing the initial dose for patients whose genetic status is known (see entire article)
Juran et al teach that CYP2C9 is involved in the phase I metabolism of 10%–15% of prescribed medications, including the nonsteroidal anti-inflammatory drugs, anticonvulsant agents, and anticoagulant drugs, such as warfarin and coumarols.16,17 A large number of polymorphisms have been described in this gene, but only 2 alleles (CYP2C9*2 and CYP2C9*3) have been shown to affect the drug-metabolizing function of a significant portion of the population.
Therefore one of ordinary skill in the art would have been motivated to assess the amount of drug to administer to a patient  by expanding the teachings of Legangneux to include Kirchheiner, Kitzmiller and Juan with a reasonable expectation of success because it is already known in the art to monitor the administration, specifically because  the art already recognizes a need to monitor Compound 2 due to the potential cardiac side effects, would look towards CYP2C9 genotyping to determine whether the metabolism of such drug was CYP450 dependent and adjust dosing appropriately.
Applicant argues that Kirchheiner, Kitzmiller, and Juran are silent with respect to siponimod and are directed to compounds that are structurally different and have different indications and mechanisms of action from the claimed compound and that Kirchheiner is directed to NSAIDs (such as celebrex) which are anti- inflammatory drugs used for pain management and inhibit the enzyme cyclooxygenase (COX). Kitzmiller is directed to warfarin, a drug used to prevent blood clots by inhibiting the vitamin K epoxide reductase complex 1. Juran is directed to NSAIDs and anticoagulants such as warfarin and coumarols. Also, argues that the Office has not provided - any reason for a skilled artisan to consider combining Legangneux's disclosure that pertains to 1-{4-[1-(4-cyclohexyl-3-tritluoromethyl-benzyloxyimino)-ethyl}-2-ethyl- benzyl}-azetidine-3-carboxylic acid, a drug used for the treatment of the autoimmune disease, multiple sclerosis (MS) by acting as a modulator of the sphingosine-1- phosphate (S1 P) receptor, with disclosures that pertain to the conjugation of Axl-11- antibodies with different active ingredients used for the treatment of different diseases. Indeed, the Office Action admits that "Legangneux fails to teach the need to adjust dosing to sub-standard therapeutic dosing in the case of any adverse effects (including based on standard clinical laboratory evaluations), and does not specifically teach determining if the patient has a poor metabolizer genotype." Id. at 8. Nothing in the cited references remedies these two omissions in Legangneux.

In response, Applicant’s argument is found unpersuasive because Legangneux specifically teaches treating multiple sclerosis with the claimed compound siponimod (see claim 11) at different doses as recited by the claims. Kitzmiller et al.  was added because it teach, that pharmacogenomic testing is relevance in medical practice of why drugs work in some patients but not in others as many drugs do not work as well as expected, whereas in other patients they cause toxic effects. Thus, showing that the assessing a patient for any type of drug for a particular genotype is known in the art regardless of the type of drug, especially when that same type of genotype is known to respond poorly. The addition of Kirchheiner is that the reference teaches that consequences which arise from genotyping might be:a) adjustment of dose according to genotype, choice of therapeutic strategy or even choice of drug, see abstract. The examiner notes that Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3 (as required by instant claims 5 and 6, see pg 492, col. 1-2). Accordingly, the person of ordinary skill in the art, having the laboratory walls hung with Legangneux, Kirchheiner, Kitzmiller, and Juran, would have been motivated to treat multiple sclerosis employing the teachings by Kirchheiner, Kitzmiller, and Juran reagarding assessing the genotype and adjusting the drug to treat patients for with multiple scelrosis to monitor such treatment using the specific genotype. The person of ordinary skill in the art would have been motivated to do so to attain the known advantages of the treatments as taught by the references, and further would have been motivated to monitor the results of the treatment using multiple parameters, to get a better overall indication of efficacy. Accordingly, the invention as claimed is prima facie obvious.

 			Maintained Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7 10 and 21-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8492441 in view of Kirchheiner, Kitzmiller and Juan (above). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent generally claims a method of administering to a subject in need thereof a medication comprising a SI P receptor agonist, whereby said SI P receptor modulator or agonist is given at a dosage lower than the standard daily dosage of said SIP receptor modulator or agonist during the initial period of treatment and then the dosage is increased, up to the standard daily dosage of said SI P receptor agonist (see claim 1) and in particular, claimed Compound A (see claims 5 and 12). Specifically, the present invention relates to a dosage regimen for a S1P receptor modulator or agonist. More specifically, the present invention relates to a dosage regimen for the treatment of patients suffering from autoimmune diseases or disorders, such as, for example, multiple sclerosis with a S1P receptor modulator or agonist.
While the ‘898 patent does teach the use of metabolizer genotype as per applicant's claim 1, such deficiency is cured by Kirchheiner and the treatment of multiple sclerosis as stated supra Legangneux teaches treating multiple sclerosis with siponimod (see claim 11), a method of dosing for the treatment of sclerosis.
Kirchheiner teaches that pharmacogenetic polymorphisms are known affecting biotransformation and clinical outcomes, see abstract. Kirchheiner teaches that consequences which arise from genotyping might be: adjustment of dose according to genotype, choice of therapeutic strategy or even choice of drug, see abstract. The examiner notes that Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3, as per claims 5 and 6, see page 492, columns 1-2.
Kirchheiner teaches that CYP2C9 polymorphism plays a role in the role of using anti-inflammatory drugs (NSAIDS) of varying differing mechanisms of action, that are at least partially metabolized by CYP2C9, see page 492, column 2. Kirchheiner teaches that there were significant inter-genotypic differences in the pharmacokinetics of varying anti-inflammatory drugs (The NSAIDS celecoxib and others listed) which could be translated into dose recommendations based upon CYP2C9 genotype, Id.
Accordingly, the skilled artisan would have a rationale, already aware of a need to monitor Compound 2 due to the potential cardiac side effects, would look towards CYP2C9 genotyping to determine whether the metabolism of such drug was CYP450 dependent and adjust dosing appropriately. 
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
 
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/            Primary Examiner, Art Unit 1615                                                                                                                                                                                            	11/1/22